   Case 16-80598-JJG-7A           Doc 28    Filed 01/30/19     EOD 01/30/19 13:22:29         Pg 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

In Re:                                                 )
                                                       )
BRANDI SUE HARRISON                                    ) CASE NO. 16-80598-JJG-7
                                                       )
               Debtor.                                 )
                                                       )

                  TRUSTEE’S MOTION FOR AUTHORITY TO ADMINISTER
                ENTIRE FEDERAL TAX REFUND FOR BENEFIT OF CREDITORS

         Comes now, Lou Ann Marocco, Interim Trustee (“Trustee”) for the above-captioned estate and

respectfully moves the Court for an order authorizing the Trustee to administer the Debtor’s entire 2016

federal tax refund for benefit of creditors. In support of said Motion, Trustee states the following:

         1.     11 U.S.C., Section 521(4), requires a debtor to surrender property of the estate and any

recorded information, including books, documents, records, and papers, relating to property of the estate.

         2.      The Trustee received Debtor’s 2016 federal tax refund on or about March 22, 2017, via a

federal tax intercept.

         2.     The Trustee has repeatedly requested that Debtor turnover the required 2016 federal and

state tax returns to the Trustee. On May 2, 2017, this Court entered an order for turnover of the 2016 state

and federal returns within 10 days. Counsel for Debtor has indicated that he has written to Debtor on at

least two occasions requesting that she provide the returns.

         3.     Debtor has not provided Trustee with a copy of their 2016 state and federal returns, to date.

         4.     The 2016 federal refund has not been administered for the benefit of creditors filing claims

in this case because the Debtor has not furnished copies of her 2016 federal and state tax returns.

         6.     The funds should be administered for the benefit of the creditors filing claims in this case.

         7.     Due to the Debtor’s continuing lack of cooperation, the Trustee is requesting that the Court

authorize the Trustee to administer the Debtor’s entire 2016 federal tax refund for the benefit of the

creditors filing claims in this case.
   Case 16-80598-JJG-7A         Doc 28     Filed 01/30/19     EOD 01/30/19 13:22:29         Pg 2 of 2


       NOTICE IS GIVEN that any objection must be filed with the Bankruptcy Clerk within 21 days
from date of service [or such other time period as may be permitted by pursuant to Fed.R.Bankr.P.
9006(f)]. Those not required or not permitted to file electronically must deliver any objection by U.S.
Mail, courier, overnight/express mail, or in person at:

                                      Clerk of U. S. Bankruptcy Court
                                      101 Northwest M.M. King Jr. Blvd
                                      Room 352
                                      Evansville, IN 47708

        The objecting party must ensure delivery of the objection to the Trustee. If an objection is NOT

timely filed, the requested relief may be granted.

        WHEREFORE, the Trustee prays that this Court enter an Order authorizing the Trustee to

administer the Debtors’ entire 2016 federal tax refund for the benefit of the creditors filing claims in this

case.

                                              Respectfully Submitted,

                                              /s/ LOU ANN MAROCCO
                                              LOU ANN MAROCCO, Trustee

                                      CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing “Trustee’s Motion for Authority to
Administer Entire Federal Tax Refund for Benefit of Creditors” has been served via electronic court filing
and/or first class, postage paid, U.S. Mail, on the following parties of record this this this 30 day of
January, 2019.

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

Brandi Sue Harrison
602 W. Wabash Blvd.
Cayuga, IN 47928




                                              /s/ LOU ANN MAROCCO
                                              LOU ANN MAROCCO, Trustee
                                              P.O. Box 1206
                                              Greenwood, IN 46142
                                              (317) 631-0145
                                              trustee@maroccolawindy.com
